Title: Thomas Cooper to Thomas Jefferson, 10 May 1810
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Northumberland 
                     May 10. 1810.
          
          On my coming from England in 1793 I brought with me a very good collection of minerals: the principal part of which were in some manner or other lost at the Custom house so that I never recovered them. 
			 The few
			 remaining ores I possessed, I gave to Mr Thos 
                  Smith when he and Mr 
                  Maclure paid me a visit here many years ago. Mr Smith, a young man of much promise whom I dare say you knew something of, by character at least, died on his passage home. since that, I have given up all attention to Mineralogy till a short
			 time ago.
          
		  I was lately in Philadelphia for about Six weeks, and I found with very great pleasure, that not only Chemistry but Mineralogy was becoming a very fashionable pursuit among the literary class of that City, and I saw an the Commencement of some collections that promise to do honour to our State. 
			 I found too that the
			 Science
			 was attended to, with the advantage of all the modern improvements, which have
			 converted mineralogy into a real science, which it hardly deserved to be called in my day when Kirwan first published his elementary work.
          I have been tempted again to take up my favourite Study, and again to make collections, in hopes that my correspondents below and I may be of mutual use in helping each other to specimens and extending the knowledge of the Mineralogy of our Country.
          
                  Can you put me in the way of procuring mineralogical specimens from your quarter of the Country?I am not so anxious for Geognostic specimens, for with all my respect for Werner, I am not yet persuaded that his series of formations holds infallibly all over the Globe, or that the Geology of Germany must necessarily be that of America also; but of this, being as yet
			 in doubt, I make no account. What we want here is the Oryctognosis of Mineralogy—the knowledge of the external Characters & the chemical composition of earths and stones; we want to know them at sight, and to name & class them so, that an european mineralogist will understand us; & then to form our
			 collections of Economical Mineralogy, the only useful part of it: for I hold Knowledge of any kind rather cheap, that does not enable us to give an answer to the Question Cui bono?
          If you can in any way assist me, by procuring me information how I can get at, mineralogical notices of the general features of any part of your Country—or mineralogical specimens of any description particularly such as are likely to be of use in the arts, I shall feel myself under another obligation added to those for which I am already indebted. I will most chearfully pay any expence of transportation for any thing of the kind sent for me to the care of Mr J Vaughan Philadelphia.—some Cornish and Derbyshire minerals that I gave formerly to Dr Priestley and some of his own, will enable me to begin, not quite destitute of a Cabinet.
          While I was in Philadelphia, I published 
                     printed an Argument which I delivered in the Court of Errors and Appeals, on the Question how far the Sentence of a foreign Court of Admiralty or Vice admiralty is conclusive evidence between the Insurer and the Underwriter. I stood alone in that Court; and the
			 decisions of the Supreme Court of our own State and of the United States was against me:
			
			
			
			
			
			
			
			
			 but
			 the Bar of Philadelphia, having expressed a frequent wish for my argument, I printed it, and so soon as Mr 
                  Dallas can find time to finish a preface to it, it will be published. When it is I will transmit you a Copy.
          
                  
                  
                  
                  
                  I have undertaken to compile for Conrad this summer, a Volume of processes depending upon the manufactures of Iron, Copper, Lead and Tin; with the Chemical parts of the processes in Dyeing and Callico printing. It will of
			 necessity be chiefly a Compilation, but I have much to add to what I have seen in books. Adieu. Believe me with sincere respect
          
            Your obliged friend
            
                  Thomas Cooper
          
         